DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed 09/15/2022 which amended claims 1, 2, 4 and 7-13. Claims 1-5 and 7-14 are currently pending in the application for patent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa (US 2009/0103151) in view of Nagoya (US 2020/0233261).
Regarding Claim 1, Horikawa discloses a phase modulator (Figure 1) comprising: 
a phase distribution arithmetic unit (see Paragraph [0126]; wherein the phase distribution arithmetic unit is the inherent control unit (not illustrated) that is responsible for adding random phase information to overlap the video image data) configured to generate, in a case of a reproduction of a same reproduction image over a plurality of frames or a plurality of subframes by a light phase modulation element (Figure 1; SPM 8), target phase distribution data that is allowed to reproduce the same reproduction image in at least two adjacent frames among the plurality of frames or in at least two adjacent subframes among the plurality of subframes and that changes at least some objective pixels among a plurality of pixels in the light phase modulation element with respect to each of the plurality of frames or with respect to each of the plurality of subframes (see Paragraphs [0156]-[0158]; wherein it is disclosed that in the case of the video image where the projected video image gradually changes or the still picture, it is necessary to change a phase of projection light without changing the projected video image (a phase distribution in at least some objective pixels among a plurality of pixels in the light phase modulation element with respect to each of the plurality of frames or with respect to each of the plurality of subframes) and one frame is divided into subframes and that in each subframe a random phase different from that of another subframe as a random phase is added to the corresponding subframe, wherein each subframe is repeated two times by dividing one frame corresponding to 1/60 second into subframes each corresponding to 1/120 second such that the video image data is repeated by adding different random phase data to the same video image data).
Horikawa does not expressly disclose that the phase distribution arithmetic unit is configured to average an applied voltage to each pixel of the plurality of pixels during a period over the plurality of frames or the plurality of subframes.
Nagoya discloses a phase modulator (Figure 1; Phase Modulation Device 1) comprising: a phase distribution arithmetic unit (Figure 1; Adjustment Voltage Controller 5) configured to average an applied voltage to each pixel of the plurality of pixels (see Paragraphs [0057] and [0062]-[0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the phase distribution arithmetic unit to average an applied voltage to each pixel of the plurality of pixels, as taught by Nagoya, wherein upon combination the phase distribution arithmetic unit would average an applied voltage to each pixel of the plurality of pixels during a period over the plurality of frames or the plurality of subframes, because doing so would suppress the occurrence of disclination due to the potential difference between the pixel region and the peripheral region (see Nagoya Paragraph [0065]).
Regarding Claim 12, Horikawa discloses a lighting system comprising: 
a light source (Figure 1; Light Source 2); 
a light phase modulation element (Figure 1; SPM 8) configured to modulate a phase of light from the light source (see Paragraph [0116]); and 
a phase distribution arithmetic unit (see Paragraph [0126]; wherein the phase distribution arithmetic unit is the inherent control unit (not illustrated) that is responsible for adding random phase information to overlap the video image data) configured to generate, in a case of a reproduction of a same reproduction image over a plurality of frames or a plurality of subframes by a light phase modulation element (Figure 1; SPM 8), target phase distribution data that is allowed to reproduce the same reproduction image in at least two adjacent frames among the plurality of frames or in at least two adjacent subframes among the plurality of subframes and that (i) changes a phase distribution in the light phase modulation element (Figure 1; SPM 8), and (ii) changes at least some objective pixels among a plurality of pixels in the light phase modulation element with respect to each of the plurality of frames or with respect to each of the plurality of subframes (see Paragraphs [0156]-[0158]; wherein it is disclosed that in the case of the video image where the projected video image gradually changes or the still picture, it is necessary to change a phase of projection light without changing the projected video image (a phase distribution in at least some objective pixels among a plurality of pixels in the light phase modulation element with respect to each of the plurality of frames or with respect to each of the plurality of subframes) and one frame is divided into subframes and that in each subframe a random phase different from that of another subframe as a random phase is added to the corresponding subframe, wherein each subframe is repeated two times by dividing one frame corresponding to 1/60 second into subframes each corresponding to 1/120 second such that the video image data is repeated by adding different random phase data to the same video image data).
Horikawa does not expressly disclose that the phase distribution arithmetic unit is configured to average an applied voltage to each pixel of the plurality of pixels during a period over the plurality of frames or the plurality of subframes.
Nagoya discloses a phase modulator (Figure 1; Phase Modulation Device 1) comprising: a phase distribution arithmetic unit (Figure 1; Adjustment Voltage Controller 5) configured to average an applied voltage to each pixel of the plurality of pixels (see Paragraphs [0057] and [0062]-[0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the phase distribution arithmetic unit to average an applied voltage to each pixel of the plurality of pixels, as taught by Nagoya, wherein upon combination the phase distribution arithmetic unit would average an applied voltage to each pixel of the plurality of pixels during a period over the plurality of frames or the plurality of subframes, because doing so would suppress the occurrence of disclination due to the potential difference between the pixel region and the peripheral region (see Nagoya Paragraph [0065]).
Regarding Claim 13, Horikawa discloses a projector (Figure 1) comprising: 
a lighting system (Figure 1; Light Source 2 & SPM 8); and 
a light intensity modulation element configured to generate a projection image based on a modulation of intensity of illumination light from the lighting system (see Paragraph [0146]; wherein it is disclosed that a light intensity modulator may be installed in the middle of an optical path of illumination light by the LD), wherein 
the lighting system (Figure 1; Light Source 2 & SPM 8) includes 
a light source (Figure 1; Light Source 2); 
a light phase modulation element (Figure 1; SPM 8) configured to modulate a phase of light from the light source (see Paragraph [0116]), and 
a phase distribution arithmetic unit (see Paragraph [0126]; wherein the phase distribution arithmetic unit is the inherent control unit (not illustrated) that is responsible for adding random phase information to overlap the video image data) configured to generate, in a case of a reproduction of a same reproduction image over a plurality of frames or a plurality of subframes by the light phase modulation element (Figure 1; SPM 8), target phase distribution data that is allowed to reproduce the same reproduction image in at least two adjacent frames among the plurality of frames or in at least two adjacent subframes among the plurality of subframes and that (i) changes a phase distribution in the light phase modulation element (Figure 1; SPM 8), and (ii) changes at least some objective pixels among a plurality of pixels in the light phase modulation element (Figure 1; SPM 8) with respect to each of the plurality of frames or with respect to each of the plurality of subframes (see Paragraphs [0156]-[0158]; wherein it is disclosed that in the case of the video image where the projected video image gradually changes or the still picture, it is necessary to change a phase of projection light without changing the projected video image (a phase distribution in at least some objective pixels among a plurality of pixels in the light phase modulation element with respect to each of the plurality of frames or with respect to each of the plurality of subframes) and one frame is divided into subframes and that in each subframe a random phase different from that of another subframe as a random phase is added to the corresponding subframe, wherein each subframe is repeated two times by dividing one frame corresponding to 1/60 second into subframes each corresponding to 1/120 second such that the video image data is repeated by adding different random phase data to the same video image data).
Horikawa does not expressly disclose that the phase distribution arithmetic unit is configured to average an applied voltage to each pixel of the plurality of pixels during a period over the plurality of frames or the plurality of subframes.
Nagoya discloses a phase modulator (Figure 1; Phase Modulation Device 1) comprising: a phase distribution arithmetic unit (Figure 1; Adjustment Voltage Controller 5) configured to average an applied voltage to each pixel of the plurality of pixels (see Paragraphs [0057] and [0062]-[0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the phase distribution arithmetic unit to average an applied voltage to each pixel of the plurality of pixels, as taught by Nagoya, wherein upon combination the phase distribution arithmetic unit would average an applied voltage to each pixel of the plurality of pixels during a period over the plurality of frames or the plurality of subframes, because doing so would suppress the occurrence of disclination due to the potential difference between the pixel region and the peripheral region (see Nagoya Paragraph [0065]).
Regarding Claim 14, Horikawa discloses a phase modulator (Figure 1) comprising: 
a phase distribution arithmetic unit (see Paragraph [0126]; wherein the phase distribution arithmetic unit is the inherent control unit (not illustrated) that is responsible for adding random phase information to overlap the video image data) configured to generate, in a case of a reproduction of a same reproduction image over a plurality of frames or a plurality of subframes by a light phase modulation element (Figure 1; SPM 8), target phase distribution data that is allowed to reproduce the same reproduction image in at least two adjacent frames among the plurality of frames or in at least two adjacent subframes among the plurality of subframes and that changes a phase distribution in at least some objective pixels among a plurality of pixels in the light phase modulation element with respect to each of the plurality of frames or with respect to each of the plurality of subframes (see Paragraphs [0156]-[0158]; wherein it is disclosed that in the case of the video image where the projected video image gradually changes or the still picture, it is necessary to change a phase of projection light without changing the projected video image (a phase distribution in at least some objective pixels among a plurality of pixels in the light phase modulation element with respect to each of the plurality of frames or with respect to each of the plurality of subframes) and one frame is divided into subframes and that in each subframe a random phase different from that of another subframe as a random phase is added to the corresponding subframe, wherein each subframe is repeated two times by dividing one frame corresponding to 1/60 second into subframes each corresponding to 1/120 second such that the video image data is repeated by adding different random phase data to the same video image data).
Horikawa does not expressly disclose that the phase distribution arithmetic unit is configured to average an applied voltage to each pixel of the plurality of pixels during a period over the plurality of frames or the plurality of subframes.
Nagoya discloses a phase modulator (Figure 1; Phase Modulation Device 1) comprising: a phase distribution arithmetic unit (Figure 1; Adjustment Voltage Controller 5) configured to average an applied voltage to each pixel of the plurality of pixels (see Paragraphs [0057] and [0062]-[0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the phase distribution arithmetic unit to average an applied voltage to each pixel of the plurality of pixels, as taught by Nagoya, wherein upon combination the phase distribution arithmetic unit would average an applied voltage to each pixel of the plurality of pixels during a period over the plurality of frames or the plurality of subframes, because doing so would suppress the occurrence of disclination due to the potential difference between the pixel region and the peripheral region (see Nagoya Paragraph [0065]).

Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa (US 2009/0103151) as modified by Nagoya (US 2020/0233261) as applied to claim 1, in view of Dake et al (US 2016/0320600; hereinafter referred to as Dake).
Regarding Claim 2, Horikawa as modified by Nagoya discloses the limitations of claim 1 as detailed above.
Horikawa as modified by Nagoya does not expressly disclose that a phase modulation amount in the plurality of pixels changes in accordance with the applied voltage.
Dake discloses a phase modulator (Figure 1; Light Modulating Part 120 and Controller 160) comprising: 
a phase distribution arithmetic unit (Figure 1; Controller 160); 
a light phase modulation element (Figure 1; Light Modulating Part 120), 
a light phase modulation element (Figure 1; Light Modulating Part 120); wherein
 a phase modulation amount in the plurality of pixels changes in accordance with the applied voltage (see Paragraph [0114]; wherein it is disclosed that the drive controller 160 applies a drive voltage to all of the pixels Px of the light modulating part 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the phase modulator of Horikawa as modified by Nagoya such that a phase modulation amount in the plurality of pixels changes in accordance with the applied voltage, as taught by Dake, because doing so would prevent burn-in by applying the reverse voltage of the drive voltage to the liquid crystal element (see Dake Paragraph [0008]).
Regarding Claim 3, Horikawa as modified by Nagoya and Dake discloses the limitations of claim 2 as detailed above.
Dake further discloses the phase distribution arithmetic unit (Figure 1; Controller 160) is further configured to generate the target phase distribution data that changes the applied voltage to the at least some objective pixels among the plurality of pixels (see Paragraph [0114]; wherein it is disclosed that the drive controller 160 applies a drive voltage to all of the pixels Px of the light modulating part 120 or to only pixels effective for structured illumination from among all of the pixels Px provided in the light modulating part 120).
	Regarding Claim 4, Horikawa as modified by Nagoya and Dake discloses the limitations of claim 3 as detailed above.
	Dake further discloses the phase distribution arithmetic unit (Figure 1; Controller 160) is further configured to generate the target phase distribution data that averages the applied voltage to each pixel of the plurality of pixels during the period over the plurality of frames or the plurality of subframes (see Paragraphs [0084]-[0088]; wherein it is disclosed that voltage patterns A.sub.1 to A.sub.5 are configured so the phase difference of the interference fringe formed by each neighboring voltage pattern is 2.pi./N [rad] and wherein it is further disclosed that the drive controller 160 causes the total sum of the time of the voltage applied to the light modulating part 120 to become zero).
Regarding Claim 5, Horikawa as modified by Nagoya and Dake discloses the limitations of claim 4 as detailed above.
Dake further discloses each pixel of the plurality of pixels is applied with the applied voltage that periodically inverts corresponding polarity (see Paragraphs [0084]-[0088]; wherein it is disclosed that burn-in can be prevented by applying a reverse voltage so as to offset the direct current component of the voltage applied between the electrode substrates, and the phase distribution arithmetic unit (Figure 1; Controller 160) is further configured to generate the target phase distribution data that averages the applied voltage to each pixel of the plurality of pixels during the period over the plurality of frames or the plurality of subframes with respect to each polarity (see Paragraphs [0084]-[0088]; wherein it is disclosed that voltage patterns A.sub.1 to A.sub.5 are configured so the phase difference of the interference fringe formed by each neighboring voltage pattern is 2.pi./N [rad] and wherein it is further disclosed that the drive controller 160 causes the total sum of the time of the voltage applied to the light modulating part 120 to become zero).
Regarding Claim 8, Horikawa as modified by Nagoya and Dake discloses the limitations of claim 1 as detailed above.
Dake further discloses the phase distribution arithmetic unit (Figure 1; Controller 160) is further configured to generate the target phase distribution data that changes a phase distribution of all the plurality of pixels (see Paragraph [0114]; wherein it is disclosed that the drive controller 160 may apply a drive voltage to all of the pixels Px provided in the light modulating part 120).

Allowable Subject Matter
Claims 7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter.
In regards to claim 7, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the phase distribution arithmetic unit is further configured to generate the target phase distribution data in which a phase distribution of all the plurality of pixels is changed in a last frame of the plurality of frames or in a last subframe of the plurality of subframes with respect to a first frame of the plurality of frames or a first subframe of the plurality of subframes.
These limitations in combination with the limitations of claim 1 would render the claim non-obvious over the prior art of record if rewritten.
In regards to claim 9, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the phase distribution arithmetic unit is further configured to generate the target phase distribution data by a predetermined phase distribution calculation method and change a phase distribution in the target phase distribution based on a temporal change in initial phase in the predetermined phase distribution calculation method.
These limitations in combination with the limitations of claim 1 would render the claim non-obvious over the prior art of record if rewritten.
In regards to claim 10, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the phase distribution arithmetic unit is further configured to generate the target phase distribution data by a predetermined phase distribution calculation method and change a phase distribution in the target phase distribution data based on a temporal change in a number of times of repetition of a plurality of operations in the predetermined phase distribution calculation method.
These limitations in combination with the limitations of claim 1 would render the claim non-obvious over the prior art of record if rewritten.
In regards to claim 11, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the phase distribution arithmetic unit is further configured to generate the target phase distribution data based on a division of the same reproduction image into a plurality of divided regions and a combination of the data of the plurality of partial phase distributions with respect to each divided region of the plurality of divided regions and partially change a phase distribution in the target phase distribution data based on a change in the combination of the data of the plurality of partial phase distributions.
These limitations in combination with the limitations of claim 1 would render the claim non-obvious over the prior art of record if rewritten.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882